J-S31020-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    WILLIAM H. LEAK                            :
                                               :
                       Appellant               :   No. 2446 EDA 2021

               Appeal from the PCRA Order Entered May 3, 2021
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-0801371-2006


BEFORE:      BOWES, J., NICHOLS, J., and STEVENS, P.J.E.*

MEMORANDUM BY BOWES, J.:                            FILED NOVEMBER 29, 2022

        William H. Leak appeals pro se from the order that dismissed without a

hearing his petition filed pursuant to the Post Conviction Relief Act (“PCRA”).

We affirm.

        We begin with a brief history of this case. In August 2005, Appellant

repeatedly sexually assaulted Quinna Martin at knifepoint in an apartment to

which Appellant went to acquire and smoke crack cocaine.               Ultimately,

Ms. Martin was able to flee, and paramedics took her to Temple University

Hospital for stitches on wounds received from the knife and for a rape kit.

Appellant was arrested on charges of rape and related offenses.             Since

Ms. Martin became terminally ill and was residing out of state, the


____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-S31020-22


Commonwealth videotaped Ms. Martin’s preliminary hearing testimony. The

Commonwealth did not provide Ms. Martin’s medical records to Appellant’s

counsel prior to the preliminary hearing, and counsel did not otherwise obtain

them to use in cross-examination.

      Central to the issue Appellant argues in this appeal, on July 24, 2007,

the trial court had a hearing to ascertain the availability of Ms. Martin to travel

to Philadelphia to testify at trial.    Following the telephonic testimony of

Ms. Martin’s treating physician in camera, who indicated that she was not

medically cleared to travel, the trial court viewed the preliminary hearing video

in open court with Appellant present and un-cuffed so he could take notes.

See N.T. Hearing, 7/24/07, at 30-31. Thereafter, the court heard from the

parties about the admissibility of the preliminary hearing testimony at trial.

During the course of that discussion, the Commonwealth indicated that it had

given defense counsel all of the discovery materials that it had prior to the

preliminary hearing, but acknowledged that it did not have or provide the DNA

analysis or the Temple University Hospital records from the date of the assault.

Id. at 33-35. The record reflects that Appellant was present for this exchange,

as the trial court admonished him to refrain from speaking while the court was

speaking. Id. at 35-36.

      Ms. Martin died before Appellant’s trial. The trial court permitted the

Commonwealth to utilize Ms. Martin’s video testimony in its case in chief, as

well as to introduce Ms. Martin’s medical records. The Commonwealth also


                                       -2-
J-S31020-22


presented corroborating witnesses, as well as evidence that Appellant’s semen

was found on Ms. Martin’s shirt and her blood on Appellant’s clothes. Appellant

testified in his defense, admitting that he had held Ms. Martin at knifepoint

when the police arrived at the scene because the presence of contraband

caused him to panic, but denying that he had sexual contact with her. The

jury convicted Appellant of rape, involuntary deviate sexual intercourse,

aggravated assault, aggravated indecent assault, unlawful restraint, and

possession of an instrument of crime.        Appellant was sentenced to an

aggregate term of ten to twenty years of imprisonment followed by thirty

years of probation.

      On direct appeal, Appellant argued, inter alia, that Ms. Martin’s recorded

preliminary hearing testimony was improperly admitted because Appellant did

not have her Temple University medical records with which to cross-examine

her. This Court rejected the claim of error and affirmed Appellant’s judgment

of sentence, observing that, although the prosecutor admitted that he did not

provide the medical records to Appellant prior to the preliminary hearing, the

record did “not establish that the Commonwealth denied [Appellant] access to

the hospital records in question, and [Appellant did] not explain why he

couldn’t have subpoenaed the records prior to the preliminary hearing.”

Commonwealth v. Leak (“Leak I”), 22 A.3d 1036, 1045 (Pa.Super. 2011)

(citing N.T. 6/17/10, at 27-28). Appellant’s judgment of sentence became

final in early 2012, after our Supreme Court denied his petition for allowance


                                     -3-
J-S31020-22


of appeal and he failed to seek review in the U.S. Supreme Court.             See

Commonwealth v. Leak, 31 A.3d 291 (Pa. 2011).

       Appellant’s first, timely PCRA petition, litigated with the assistance of

counsel, resulted in no relief. See Commonwealth v. Leak, 153 A.3d 1110

(Pa.Super. 2016) (unpublished memorandum), appeal denied, 166 A.3d 1228

(Pa. 2017). Of note, this Court affirmed the PCRA court’s denial of Appellant’s

claims of ineffective assistance of counsel, including claims related to the

cross-examination of Ms. Martin at the preliminary hearing and the attempt

to exclude the video from trial. Id. (unpublished memorandum at 9-11).

       Appellant next filed a federal habeas action, assailing counsel’s failure

to obtain the Temple University records for cross-examination and to object

to their admission at trial. Concluding that Appellant’s petition was untimely

and that, in any event, he could not establish that he suffered prejudice

because it was cumulative of other properly-admitted evidence, the

magistrate judge recommended that Appellant’s habeas petition be denied

with   prejudice,   and   the   district   court   approved   and   adopted   the

recommendation on July 27, 2020. See Leak v. Clark, CV 17-2608, 2020

WL 1866890, at *1 (E.D. Pa. Feb. 7, 2020), report and recommendation

adopted, 2020 WL 4334930 (E.D. Pa. July 28, 2020).




                                       -4-
J-S31020-22


       The PCRA petition at issue in the instant appeal was filed on June 18,

2020.1 Therein, Appellant asserted that he was entitled to a new trial based

upon after-discovered evidence. In particular, he averred that his counsel in

the habeas corpus action had unsuccessfully sought to obtain notes of

testimony in this case that had not previously been transcribed, prompting

Appellant to seek out the materials himself. See PCRA Petition, 6/18/20, at

1-2.   As a result, on July 2, 2019, Appellant obtained the July 24, 2007

transcript discussed supra. Appellant claimed in his PCRA petition that this

transcript had been intentionally omitted from the record, and it revealed that

assistant district attorney lied about providing certain evidence to Appellant’s

counsel. Id. at 3. Appellant alleged that he filed the instant PCRA petition

within one year of discovering these facts and asked for a new trial. Id. at 5.

       On March 1, 2021, the PCRA court issued notice of its intent to dismiss

Appellant’s petition without a hearing due to its untimeliness. The PCRA court

thereafter purported to dismiss the petition by an order that was docketed on



____________________________________________


1  The petition, docketed on August 12, 2020, was dated June 15, 2020, and
listed that date in his proof of service. However, the document includes a
request to proceed in forma pauperis that is dated June 18, 2020. Hence, for
purposes of the prisoner mailbox rule, the earliest filing date attributable to
the petition is June 18, 2020. See, e.g., Commonwealth v. Kennedy, 266
A.3d 1128, 1132 n.8 (Pa.Super. 2021) (“The prisoner mailbox rule provides
that a pro se prisoner’s document is deemed filed on the date he delivers it to
prison authorities for mailing.”). We opt to utilize that filing date for purposes
of our discussion rather than engage in further consideration of when
Appellant actually provided the petition to prison authorities, for, as detailed
infra, the petition is untimely under even this most generous view.

                                           -5-
J-S31020-22


May 3, 2021. However, service of the order upon Appellant was not noted on

the docket as is required by Pa.R.Crim.P. 114(C)(2)(c). On November 16,

2021, Appellant filed both a notice of appeal and a petition for leave to appeal

nunc pro tunc. The PCRA court granted Appellant the requested nunc pro tunc

relief and issued an order for Appellant to file a concise statement of matters

complained of on appeal pursuant to Pa.R.A.P. 1925(b).2 Although service of

this order also was not docketed in full compliance with Pa.R.Crim.P. 114,

Appellant filed a statement.

       Appellant raises in this Court the same thirteen issues on appeal that he

raised in his Rule 1925(b) statement, most of which concern the substance of

his after-discovered evidence claim. See Appellant’s brief at unnumbered 2-

6. However, “[b]ecause the PCRA time limitations implicate our jurisdiction

and may not be altered or disregarded in order to address the merits of a




____________________________________________


2  We observe that, since the dismissal order was not properly docketed, the
time period for appealing the dismissal order never began to run, and thus
nunc pro tunc relief was unnecessary. See, e.g., Commonwealth v.
Jerman, 762 A.2d 366, 368 (Pa.Super. 2000) (observing that, where the final
order was not properly docketed, the period for taking an appeal was never
triggered”). Rather than quash this appeal as interlocutory and burden
Appellant with taking additional steps to obtain appellate review of his claims,
we exercise our discretion to treat as done that which ought to have been
done and to proceed to the merits of the appeal based upon Appellant’s
November 16, 2021 notice of appeal. See, e.g., Commonwealth v. Carter,
122 A.3d 388, 391 (Pa.Super. 2015) (opting to treat notices of appeal as
timely filed although the appeal period had not started running because the
clerk of courts did not note service on the docket).

                                           -6-
J-S31020-22


petition, we must start by examining the timeliness of Appellant’s petition.”

Commonwealth v. Davis, 86 A.3d 883, 887 (Pa.Super. 2014).

      For a petition to be timely under the PCRA, it must be filed within one

year of the date that the petitioner’s judgment of sentence became final. See

42 Pa.C.S. § 9545(b)(1).    Appellant’s petition, filed more than eight years

after his judgment of sentence became final in 2012, is patently untimely.

Thus, unless Appellant pled and proved one of the three exceptions to the

PCRA time-bar outlined in 42 Pa.C.S. § 9545(b)(1), we must conclude that

the PCRA court properly dismissed his petition.

      Appellant pled that he satisfied the newly-discovered facts exception

codified at 42 Pa.C.S. § 9545(b)(1)(ii). See PCRA Petition, 6/18/20, at ¶ 12.

A petitioner relying upon this exception must establish that: “(1) the facts

upon which the claim was predicated were unknown and (2) they could not

have been ascertained by the exercise of due diligence.” Commonwealth v.

Cox, 146 A.3d 221, 227 (Pa. 2016) (citation omitted).         Although “[d]ue

diligence requires neither perfect vigilance nor punctilious care,” it does

require “reasonable efforts by a petitioner, based on the particular

circumstances, to uncover facts that may support a claim for collateral relief.”

Commonwealth v. Smith, 194 A.3d 126, 134 (Pa.Super. 2018) (internal

quotation marks omitted).

      The new fact that Appellant claims to have discovered was that the

Commonwealth lied about having produced Ms. Martin’s medical records prior


                                     -7-
J-S31020-22


to the preliminary hearing, and that the trial court was nonetheless aware that

counsel did not actually have them for use in cross-examination.           See

Appellant’s brief at 2. He maintains that he could have used the suppressed

July 24, 2007 transcript in arguing his claims on direct appeal. See PCRA

Petition, 6/18/20, at 2.

       The PCRA court concluded that the operative facts identified by

Appellant were not newly discovered. It recognized that Appellant claimed

that he was unaware of the July 24, 2007 discussion about what discovery

was provided to counsel before the preliminary hearing because that transcript

was omitted from the record.             However, the court aptly observed that

Appellant was present during those discussions on July 24, 2007, “and

presumably [was] listening to the proceedings.” PCRA Court Opinion, at 8.

       The certified record supports the PCRA court’s determination. 3      As

detailed above, Appellant was in the courtroom when the Commonwealth

acknowledged that, while it gave defense counsel the discovery materials that

it had prior to the preliminary hearing, the Temple University Hospital medical

records were not among the documents provided. See N.T. Hearing, 7/24/07,

at 30-36. Furthermore, the Commonwealth again admitted that fact during


____________________________________________


3  “The standard of review of an order dismissing a PCRA petition is whether
that determination is supported by the evidence of record and is free of legal
error.” Commonwealth v. Cruz, 223 A.3d 274, 277 (Pa.Super. 2019)
(cleaned up). “It is an appellant’s burden to persuade us that the PCRA court
erred and that relief is due.” Commonwealth v. Stansbury, 219 A.3d 157,
161 (Pa.Super. 2019) (cleaned up).

                                           -8-
J-S31020-22


the course of Appellant’s direct appeal, as was documented by this Court in

its 2011 opinion.       See Leak I, supra at 1045.       Hence, it is plain that

Appellant’s claim is premised not upon a new, previously unknown fact, but

rather upon an additional source for a fact that he has known since 2007.4 “It

is well settled in Pennsylvania that the focus of the exception found at

§ 9545(b)(1)(ii) is on newly-discovered facts, not on newly-discovered or

newly-willing sources that corroborate previously known facts or previously

raised claims.” Commonwealth v. Maxwell, 232 A.3d 739, 745 (Pa.Super.

2020). Accordingly, Appellant has failed to establish that the PCRA court erred

and that relief is due. Therefore, we affirm the PCRA court’s order dismissing

his petition as untimely.

       Order affirmed.

       P.J.E. Stevens joins this Memorandum.



____________________________________________


4    Appellant belatedly attempts to invoke the governmental interference
timeliness exception codified at 42 Pa.C.S. § 9545(b)(1)(i) (providing an
exception where “the failure to raise the claim previously was the result of
interference by government officials with the presentation of the claim in
violation of the Constitution or laws of this Commonwealth or the Constitution
or laws of the United States”).         See, e.g., Appellant’s reply brief at
unnumbered 6; Emergency Application for Relief, 10/3/22. With this Court
having acknowledged on direct appeal, as discussed above, that the
Commonwealth admitted that defense counsel did not have the medical
records at the time of the preliminary hearing, the failure of the clerk of courts
to include the corroborating July 24, 2007 transcript in the certified record had
no impact on Appellant’s ability to present his claim that the trial court erred
in admitting the preliminary hearing testimony into evidence. Consequently,
this exception would have been unavailing even if Appellant had timely raised
it in his PCRA petition, and we deny Appellant’s Emergency Application.

                                           -9-
J-S31020-22


     Judge Nichols concurs in the result.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/29/2022




                                   - 10 -